Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/646091 application originally filed March 10, 2020.
Amended claims 1-32 and 34, filed March 10, 2020, are pending and have been fully considered.  Claim 33 has been canceled.  Claims 28-32 and 34 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-27 in the reply filed on August 23, 2021 is acknowledged.
Claims 28-32 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feustel et al. (US 2010/0025290) hereinafter “Feustel” in view of Papachristos et al. (US 2013/0183628) hereinafter “Papachristos” and Guzmann et al. (US 2010/0130385) hereinafter “Guzmann”.
Regarding Claims 1 and 10-18
	Feustel discloses in the abstract, dispersions comprising I) at least one polymer that is effective for mineral oils as a cold extrusion improver and is soluble in oil, II) at least one organic solvent that cannot be mixed with water, III) water, IV) at least one alkanolamine salt of a polycyclic carboxylic acid as a dispersing agent, and V) possibly at least one organic solvent that can be mixed with water. 

I) at least one oil-soluble polymer effective as a cold flow improver for mineral oils, 
II) at least one organic, water-immiscible solvent, 
III) water, 
IV) at least one alkanolamine salt of a polycyclic carboxylic acid as a dispersant and 
V) optionally at least one water-miscible organic solvent
Feustel discloses in paragraph 0160, 0.001-5% by weight of at least one alkanolamine salt of a polycyclic carboxylic acid (IV).
Feustel discloses a dispersant but fails to teach the dispersant comprises 5-95% by weight of a salt of an ethercarboxylic acid and 95-5% by weight of a nonionic surfactant having an HLB value measured according to Griffin of greater than 7.
However, it is known in the art to add a nonionic surfactant having an HLB of greater than 7 to a crude oil, as taught by Guzmann and adding an salt of an ethercarboxylic acid to a crude oil as taught by Papachristos.
Guzmann discloses in the paragraph 0002, paraffin inhibitor formulations, their preparation, their use and to processes for paraffin inhibition/pour point depression with the aid of such formulations.  Guzmann discloses in paragraphs 0103 and 0104, the formulation can be used especially in a process for paraffin inhibition/pour point depression of crude oil or crude oil raffinates, this process comprising the step of: adding an inventive formulation to crude oil or a crude oil raffinate, the crude oil or crude oil raffinate preferably having a temperature which is above the melting point of the paraffin inhibitor component. 
Guzmann discloses in paragraph 0051, as well as the inhibitor itself, the paraffin inhibitor component may comprise further constituents. These may, for example, be solvents. In this 
Guzmann further discloses in paragraph 0052, the emulsifier component (ii) may comprise one surfactant or a plurality of surfactants (surfactant mixture).  Guzmann discloses in paragraph 0053, the surfactants used may be anionic, nonionic, amphoteric or cationic. It is also possible to use mixtures of surfactants mentioned. Preferred formulations comprise nonionic surfactants and mixtures thereof with further surfactants.  Guzmann discloses in paragraphs 0067-0069, examples of useful nonionic surfactants are the following compounds: the alkyl chain of the aliphatic alcohols may be linear or branched, primary or secondary, and generally comprises from approx. 8 to approx. 22 carbon atoms. Particular preference is given to the condensation products of C.sub.10-C.sub.20-alcohols with from approx. 2 to approx. 18 mol of ethylene oxide per mole of alcohol. The alkyl chain may be saturated or unsaturated. The alcohol ethoxylates may have a narrow homolog distribution ("narrow range ethoxylates") or a broad homolog distribution of the ethylene oxide ("broad range ethoxylates"). Examples of commercially available nonionic surfactants of this type are, for example, the Lutensol.RTM. brands from BASF Aktiengesellschaft.  Preference is given especially to C.sub.16-C.sub.18 fatty alcohol ethoxylates as a constituent of component (ii).  Guzmann discloses in paragraph 0107, a useful surfactant system has been found to be a C.sub.16-C.sub.18-fatty alcohol ethoxylate mixture with an HLB of approx. 15. 
Guzmann discloses in paragraph 0095, 1 to 30% by weight, more preferably 1 to 20% by weight, even more preferably 1 to 10% by weight, of emulsifier component comprising one or more surfactant.

Papachristos discloses in paragraph 0149, ultimately the aim is to prevent asphaltenes from causing flow problems, or separation, or sedimentation, from coking surfaces or forming carbon aggregates which are visible as "smoke" in exhaust gases. Asphaltene dispersants are commonly believed to form a steric layer around the asphaltenes, which tend to be aromatic and are commonly resins. Asphaltene dispersants appear to inhibit the formation of asphaltene-rich sludge. It is believed that when fuel containing well-dispersed asphaltenes is burnt, the asphaltenes are more fully combusted, ultimately to carbon dioxide, rather than soot and carbon monoxide. Components (i) and (ii) assist in achieving excellent, clean combustion.  Papachristos discloses in paragraph 0150, suitable asphaltene dispersants for use in the present invention include alkoxylated fatty amines or derivatives thereof; alkoxylated polyamines; alkane sulphonic acids; aryl sulphonic acids; sarcosinates; ether carboxylic acids; phosphoric acid esters; carboxylic acids and derivatives thereof; alkylphenol-aldehyde resins; hydrophilic-lipophilic vinylic polymers; alkyl substituted phenol polyethylene polyamine formaldehyde resins; alkyl aryl compounds; alkoxylated amines and alcohols; imines; amides; zwitterionic compounds; fatty acid esters; lecithin and derivatives thereof; and derivatives of succinic anhydride and succinamide. 
Papachristos discloses in paragraph 0163, suitable ether carboxylic acids for use as asphaltene dispersants in the present invention include compounds in which an optionally 

    PNG
    media_image1.png
    49
    617
    media_image1.png
    Greyscale

wherein R is C.sub.2 to C.sub.30, preferably C6 to C22, preferably C9 to C18 alkyl or alkenyl, or C2 to C30, preferably C6 to C20 alkylaryl; R1 and R2 are independently H or CH3, preferably H; and x and y are independently 0 to 30, preferably 0 to 20. Preferably the sum of a and y is between 1 and 20, preferably between 1.5 and 8. 
Papachristos discloses in paragraph 0178, suitable asphaltene dispersants may include the reaction product of an amine and an organic acid. Examples of preferred asphaltene dispersants are salts a carboxylic, phosphonic or sulfonic acid. Preferably the salt has a polar group located two to eight chemical bonds from either a carbonyl carbon of a carboxylate group, a phosphorus atom of a phosphonate group or a sulfur atom of a sulfonate group; or a nitrogen atom of a protonated amine group. The polar group is preferably selected from hydroxyl and oxime. 
It is to be noted, Papachristos fails to specifically teach the amine to form the salts of a carboxylic acid as an alkanolamine.  However, Feustel discloses it is known in the art to produce the claimed salt suitable alkanolamines may be used.  
Feustel discloses in paragraphs 0130-0137, suitable alkanolamines for preparing the salts (IV) are primary, secondary and tertiary amines which bear at least one alkyl radical substituted by a hydroxyl group. Preferred amines correspond to the formula 10:

    PNG
    media_image2.png
    47
    625
    media_image2.png
    Greyscale

in which: R.sup.23 is a hydrocarbon radical which bears at least one hydroxyl group and has 1 to 10 carbon atoms and R.sup.24, R.sup.25 are each independently hydrogen, an optionally 

    PNG
    media_image3.png
    43
    627
    media_image3.png
    Greyscale

in which B is an alkylene radical having 2 to 6 carbon atoms, preferably having 2 or 3 carbon atoms, p is from 1 to 50, R.sup.26 is hydrogen, a hydrocarbon radical having 1 to 50 carbon atoms, especially C.sub.1- to C.sub.20-alkyl, C.sub.2- to C.sub.20-alkenyl, C.sub.6- to C.sub.20-aryl or --B--NH.sub.2. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the ethercarboxylic acids of Papachristos to the formation of the salts for dispersing in the dispersion of Feustel.  The motivation to do so is to use the formed salts in a dispersion formulation for crude oils in order to inhibit paraffins and improve storage ability.
Regarding Claim 2
	Feustel discloses in paragraphs 0052-0057, preferred cold flow improvers I) are, for example: 
i) copolymers of ethylene and ethylenically unsaturated esters, ethers and/or alkenes, 

iii) ethylene copolymers grafted with ethylenically unsaturated esters and/or ethers, 
iv) homo- and copolymers of higher olefins, and 
v) condensation products of alkylphenols and aldehydes and/or ketones.
Regarding Claim 3
	Feustel discloses in paragraph 0058, suitable copolymers of ethylene and ethylenically unsaturated esters, ethers or alkenes i) are especially those which, as well as ethylene, contain 4 to 18 mol %, especially 7 to 15 mol %, of at least one vinyl ester, acrylic ester, methacrylic ester, alkyl vinyl ether and/or alkene. 
Regarding Claim 4
	Feustel discloses in paragraph 0072, suitable homo- or copolymers of esters of ethylenically unsaturated carboxylic acids (ii), said esters bearing C.sub.10-C.sub.30-alkyl radicals.
Regarding Claim 5
	Feustel discloses in paragraphs 0092-0093, suitable ethylene copolymers iii) grafted with ethylenically unsaturated esters are, for example, those which comprise an ethylene copolymer which, as well as ethylene, contains 4 to 20 mol % and preferably 6 to 18 mol % of at least one vinyl ester, acrylic ester, methacrylic ester, alkyl vinyl ether and/or alkene.
Regarding Claim 6
	Feustel discloses in paragraph 0097, the grafted polymers b) optionally contain 0 to 60% by weight, preferably 10 to 50% by weight, of one or more further structural units which derive from further ethylenically unsaturated compounds. Suitable further ethylenically unsaturated 
Regarding Claim 7
	Feustel discloses in paragraph 0100, suitable homo- and copolymers of higher olefins (iv) are polymers of .alpha.-olefins having 3 to 30 carbon atoms. These may derive directly from monoethylenically unsaturated monomers, or be prepared indirectly by hydrogenation of polymers which derive from polyunsaturated monomers such as isoprene or butadiene. Preferred copolymers contain structural units which derive from .alpha.-olefins having 3 to 24 carbon atoms and have molecular weights of up to 120 000 g/mol. Preferred .alpha.-olefins are propene, butene, isobutene, n-hexene, isohexene, n-octene, isooctene, n-decene, isodecene. In addition, these polymers may also contain minor amounts of ethylene-derived structural units. These copolymers may also contain small amounts, for example up to 10 mol %, of further comonomers, for example nonterminal olefins or nonconjugated olefins. Particular preference is given to ethylene-propylene copolymers. Additionally preferred are copolymers of different olefins having 5 to 30 carbon atoms, for example poly(hexene-co-decene). They may either be 
Regarding Claims 8 and 9
	Feustel discloses in paragraph 0105, the cold flow improvers v) are alkylphenol-formaldehyde resins which contain oligo- or polymers with a repeat structural unit of the formula 6:

    PNG
    media_image4.png
    282
    543
    media_image4.png
    Greyscale

in which R.sup.13 is C.sub.1-C.sub.200-alkyl or C.sub.2-C.sub.200-alkenyl, and n is from 2 to 250. R.sup.13 is preferably C.sub.4-C.sub.50-alkyl or -alkenyl and especially C.sub.6-C.sub.36-alkyl or -alkenyl. n is preferably from 3 to 100 and especially from 5 to 50, for example from 10 to 35. 
Regarding Claim 19
	Feustel discloses in paragraph 0145, the dispersants can be used as such or in combination with further emulsifiers (coemulsifiers) (VI). For instance, they are used in a preferred embodiment in combination with anionic, cationic, zwitterionic and/or nonionic emulsifiers.
Regarding Claim 20
	Feustel discloses in paragraph 0152, suitable water-miscible solvents (V) are preferably those solvents which possess a high polarity and especially those which have a dielectric 
Regarding Claim 21
	Feustel discloses in paragraph 0153, preferred water-miscible organic solvents (V) are alcohols having 2 to 14 carbon atoms, glycols having 2 to 10 carbon atoms and poly(glycols) having 2 to 50 monomer units. The glycols and polyglycols may also be terminally etherified with lower alcohols or terminally esterified with lower fatty acids. However, it is preferred that only one side of the glycol is capped. Examples of suitable water-miscible organic solvents are ethylene glycol, diethylene glycol, triethylene glycol, polyethylene glycols, propylene glycol, dipropylene glycol, polypropylene glycols, 1,2-butylene glycol, 1,3-butylene glycol, 1,4-butylene glycol, glycerol, and the monomethyl ethers, monopropyl ethers, monobutyl ethers and monohexyl ethers of these glycols. Examples of further suitable solvents are alcohols (e.g. methanol, ethanol, propanol), acetates (e.g. ethyl acetate, 2-ethoxyethyl acetate), ketones (e.g. acetone, butanone, pentanone, hexanone), lactones, for example butyrolactone, and alcohols, for example butanol, diacetone alcohol, 2,6-dimethyl-4-heptanol, hexanol, isopropanol, 2-ethylhexanol and 1-pentanol. Particularly preferred water-miscible organic solvents (V) are ethylene glycol and glycerol. 
Regarding Claims 22-25
	Feustel discloses in paragraphs 0156-0161, the dispersions contain preferably: 5-60% by weight of cold flow improver (I) for mineral oils, 5-45% by weight of water-immiscible solvent (II), 5-60% by weight of water (III), 0.001-5% by weight of at least one alkanolamine salt of a polycyclic carboxylic acid (IV) and 0-40% by weight of water-miscible solvent (V). 
Regarding Claims 26 and 27
	Feustel discloses in paragraphs 0169-0170, in practice, it has been found to be particularly useful to adjust the dispersions, for further prevention both of creaming and of settling of dispersed particles, by adding rheology-modifying substances such that the continuous phase has a low yield point. This yield point is preferably within the order of magnitude of 0.01 to 3 Pa, especially between 0.5 and 1 Pa. In the ideal case, this influences the plastic viscosity only to a minor degree, if at all. The rheology-modifying substances used are preferably water-soluble polymers. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771